Citation Nr: 1643928	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than insomnia.

2.  Entitlement to service connection for insomnia, to include as secondary to claimed psychiatric disorder other than insomnia.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 2007 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that a December 2008 rating decision previously denied entitlement to service connection for adjustment disorder with depressed mood.  After the Veteran submitted a request to reopen the claim in April 2012, the RO adjudicated the issue on the basis of whether new and material evidence had been received in the December 2012 rating decision.  However, the evidence associated with the claims file since the issuance of the December 2008 rating includes service treatment records.  The additional service treatment records show that the Veteran was given a physical profile for depression in February 2008.  Consequently, these records are pertinent to the Veteran's claim. 

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the December 2008 rating decision, the Veteran's service connection claim for adjustment disorder with depressed mood will be reviewed on a de novo basis.

As the record reflects different diagnoses for psychiatric disorders, the Board has expanded the issue on appeal to encompass all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, the Veteran contends that he has insomnia that is secondary to his claimed psychiatric disorders.  See April 2013 Report of General Information.  Consequently, the Board finds that it is appropriate to bifurcate the Veteran's service connection claim into two issues:  (1) entitlement to service connection for a psychiatric disorder other than insomnia; and (2) entitlement to service connection for insomnia, to include as secondary to claimed psychiatric disorder other than insomnia.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim is generally within the Secretary's discretion"); see also Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an adequate VA examination and medical opinion that clarifies the Veteran's currently diagnosed psychiatric disorders and addresses the appropriate legal standards.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was initially provided with a VA examination in connection with his claim in November 2008.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood, but did not opine as to whether this disorder manifested during, or was otherwise related to, active service.  During a subsequent May 2013 VA examination, the examiner provided a negative nexus opinion regarding adjustment disorder with depressed mood, finding that the Veteran's only current diagnosis was personality disorder not otherwise specified (NOS).   However, the examiner also stated that any Axis I disorders such as anxiety and/or depression were the result of his personality disorder.  It is unclear from this statement whether the examiner was referencing the Veteran's current psychiatric disorders or those diagnosed during service.  Furthermore, the examiner did not address the March 2013 diagnosis of mood disorder NOS.  See March 2013 VA treatment record; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board also notes that the Veteran received an Axis I diagnosis of anxiety after the May 2013 VA examination.  See May 2014 VA treatment record.  

In addition, the examiner failed to provide an opinion regarding whether the diagnosed personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  The May 2013 VA examiner also opined that the Veteran's mental health problems originated prior to his active service.  However, as the Veteran's entrance examination is unavailable, the presumption of soundness at entry applies.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the examiner must also address whether there is clear and unmistakable evidence that any current psychiatric disorder preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Regarding the Veteran's service connection claim for insomnia, the May 2013 VA examiner stated that he did not meet the criteria for a sleep disorder under the DSM-IV.  38 C.F.R. § 4.125(a) provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in March 2015, the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable in the present case.  Consequently, the Board finds that a remand is needed for a VA examination to determine whether the Veteran meets the criteria for a diagnosis of insomnia under the DSM-V.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Lexington VA Medical Center dated since May 2014.

2.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all current psychiatric disorders, to include any psychiatric disorder diagnosed during the appellate period.  The examiner should specifically indicate whether the Veteran has adjustment disorder with depressed mood, anxiety, mood disorder NOS, and personality disorder NOS.  If any of these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.  

In addition, the examiner should clearly state whether the Veteran meets the DSM-V criteria for a diagnosis of insomnia.

Second, the examiner should provide an opinion as to the following questions: 

(a) For each identified disorder other than a personality disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service?

(b) If insomnia is diagnosed, is it as likely as not (a 50 percent probability or greater) that any of the Veteran's diagnosed psychiatric disorders caused his insomnia?

(c) If insomnia is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's diagnosed psychiatric disorders permanently aggravated his insomnia?

(d) If a personality disorder is identified, the examiner should state whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




